Case: 17-30207      Document: 00514227941        Page: 1     Date Filed: 11/07/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                     No. 17-30207                              FILED
                                                                        November 7, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk

TROY DAVIS,

                                                Plaintiff−Appellant,

versus

JONATHAN A. ROUNDTREE; KENNETH NORRIS; COLLINS, Doctor,

                                                Defendants−Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:12-CV-41




Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *

      Troy Davis, Louisiana prisoner #356886, filed this 42 U.S.C. § 1983 suit




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-30207     Document: 00514227941      Page: 2   Date Filed: 11/07/2017


                                  No. 17-30207

to seek redress for alleged acts of retaliation and deliberate indifference to ser-
ious medical needs as well as the disposition of his grievances. The district
court granted the defendants’ motion for summary judgment, and we dis-
missed the resulting appeal as frivolous. Davis moved for a new trial, con-
tending that his right to a jury trial was infringed. The district court denied
the motion, and Davis moves this court for authorization to proceed in forma
pauperis (“IFP”) on appeal.

      By moving to proceed IFP, Davis is challenging the district court’s certi-
fication that his appeal is not taken in good faith.        See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted). We may dismiss the
appeal if it is frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

      Davis’s motion is best construed as arising under Federal Rule of Civil
Procedure 60(b)(6) because it was filed more than 28 days after entry of judg-
ment and does not fit into any of the other subsections of that rule. See Demahy
v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n.2 (5th Cir. 2012); Hess v. Cock-
rell, 281 F.3d 212, 216 (5th Cir. 2002); Rule 60(b). The denial of a Rule 60(b)(6)
motion is reviewed for abuse of discretion. Diaz v. Stephens, 731 F.3d 370, 374
(5th Cir. 2013). To meet that standard, it is not enough that the movant show
“that the granting of relief might have been permissible, or even warranted.”
Id. (internal quotation marks and citation omitted). Instead, “denial must
have been so unwarranted as to constitute an abuse of discretion.” Id. (internal
quotation marks and citation omitted).

      Our review of the record and Davis’s arguments shows that that stan-
dard has not been met. Because Davis did not demonstrate a genuine issue of


                                        2
    Case: 17-30207   Document: 00514227941    Page: 3   Date Filed: 11/07/2017


                               No. 17-30207

material fact, he was not entitled to a jury trial. See Plaisance v. Phelps,
845 F.2d 107, 108 (5th Cir. 1988). He has failed to establish that his appeal
involves any arguably meritorious issue. See Howard, 707 F.2d at 220.

      Accordingly, the motion for leave to proceed IFP on appeal is DENIED,
and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24;
5TH CIR. R. 42.2.




                                     3